Citation Nr: 1534362	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an effective date earlier than November 28, 2005, for the grant of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to June 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran and his spouse testified before the undersigned at a videoconference hearing in June 2015.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for hearing loss, hypertension, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran likely has tinnitus that is attributable to his active military service

2.  On November 28, 2006, VA received the Veteran's claim of entitlement to service connection for diabetes mellitus.

3.  In April 2008, the RO granted service connection for diabetes mellitus and assigned an effective date of November 28, 2006.  By a December 2009 decision, the RO granted an earlier effective date of November 28, 2005.

4.  There is no communication prior to this time which may be considered a formal or informal claim for service connection for diabetes mellitus.  November 28, 2005, is the earliest possible effective date for the benefit allowed by law.


CONCLUSIONS OF LAW

1.  The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for an effective date earlier than November 28, 2005, for the grant of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Review of the Veteran's service treatment records reflect that they are silent as to any complaints of or treatment for hearing problems or tinnitus, and at his April 1969 separation medical examination, the Veteran was noted to have normal hearing bilaterally.  He made no complaints of tinnitus on his separation report of medical history.  Service personnel records confirm that the Veteran served as a field artillery gunner in the Republic of Vietnam; in-service acoustic trauma is thus conceded.  Post-service treatment records reflect that the Veteran has been diagnosed with tinnitus.  He has reported on multiple occasions, including at his June 2015 hearing before the undersigned and at his May 2007 VA examination, that his tinnitus began in service following close-range exposure to weapons fire and had continued to the present.  The May 2007 VA examiner acknowledged the Veteran's in-service noise exposure in diagnosing the tinnitus, but nevertheless rendered a negative etiological opinion.

Regarding the Veteran's tinnitus claim, upon consideration of the above evidence, the Board finds that, resolving reasonable doubt in the Veteran's favor, a grant of service connection for tinnitus is warranted.  The evidence shows a current diagnosis of tinnitus, which the Veteran has reported began during service and has continued from that time to the present.  With regard to the Veteran's complaints of in-service noise exposure, the Board finds credible his account of noise exposure in service as it is consistent with his military personnel records listing his military occupation as field artillery gunner.  As noted above, the competent medical evidence has identified that the Veteran carries a current diagnosis of tinnitus.  The Board acknowledges that in the May 2007 VA examination report, the examiner stated that he found it less likely than not that the Veteran's tinnitus began in or is otherwise etiologically linked to military service.  However, the Board finds that this medical opinion did not give due consideration to the Veteran's competent account of the onset of symptoms in service and their continuity thereafter, or to his credible and corroborated report of having been exposed to noise while in service.  The examiner provided no reason for rejecting the Veteran's lay history, especially in light of his conceded noise exposure in service.  Based on the foregoing, the Board finds that this opinion is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Consequently, and given that the Veteran is diagnosed with tinnitus and that he has credibly reported his experiences of noise exposure in service and his continuous symptoms from his time in service to the present, the Board finds that it is as likely as not that the Veteran's currently diagnosed tinnitus is traceable to military service.  With resolution of reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Earlier Effective Date

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

However, as the April 2008 rating decision granted service connection for diabetes mellitus, that claim is now substantiated.  Thus, the filing of a notice of disagreement as to the effective date does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  In this regard, the Board notes that, once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, because the application of the law is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The Veteran asserts that he is entitled to an effective date prior to November 28, 2005, for the award of service connection for diabetes mellitus.  Specifically, he argues that he is a class member of Nehmer v. United States Veterans Administration, 284 F.3d 1158 (9th Cir. 2002).  Upon review of the record, the Board finds that the currently assigned effective date of November 28, 2005, is the earliest effective date assignable for service connection for diabetes mellitus as a matter of law. 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

In this case, the Veteran filed an initial claim for service connection for diabetes mellitus that was received by VA on November 28, 2006.  In an April 2008 rating decision, the RO granted the Veteran service connection for diabetes mellitus, effective November 28, 2006-the date VA received his claim.  In a December 2009 decision, the RO granted the Veteran an earlier effective date of November 28, 2005, for the grant of service connection for diabetes mellitus.  In his June 2008 notice of disagreement with the original effective date assigned to the grant of service connection, the Veteran contended that he was "under the impression that the effective date for [diabetes mellitus] should be back to when the law changed" in 2001, allowing presumptive service connection for those exposed to herbicides while serving in Vietnam.  He additionally noted in that statement that he had been treated for diabetes mellitus since 2001.  At his June 2015 hearing before the undersigned, the Veteran stated that he had been receiving treatment for diabetes well before the November 2005 effective date for the grant of service connection.  To that end, the Board notes that a private physician's statement is of record documenting that the Veteran had been treated for diabetes mellitus since 2001; similarly, VA treatment records from 2002 reflect an established diagnosis of diabetes at that time.  

The Board must consider whether any evidence of record prior to November 28, 2006, could serve as a formal or informal claim in order to entitle the Veteran to an earlier effective date for diabetes mellitus.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for diabetes mellitus, the Board finds that no document submitted prior to November 28, 2006, indicates an intent to pursue such a claim.  To the contrary, the Veteran has not asserted that he ever filed a service connection claim for diabetes prior to November 28, 2006.  Instead, and as noted in his June 2008 notice of disagreement and at his June 2015 hearing before the undersigned, the Veteran contends that since he was diagnosed with diabetes mellitus in 2001 and since diabetes mellitus was first recognized as a presumptive disease due to herbicide exposure in 2001, his effective date for the grant of service connection for diabetes mellitus should be in 2001.  However, the Board cannot find that a claim for entitlement to service connection, either formal or informal, was received by VA at any time prior to November 28, 2006.  In so finding, the Board emphasizes that a claim must identify the benefit sought; the mere reference in medical treatment records to that disability is not a claim.  See 38 C.F.R. § 3.155; MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical treatment for a disability, without an intent expressed by a claimant to seek benefits based on that disability does not constitute an informal compensation claim).  In this case, the private and VA medical records associated with the claims file provide no basis for an award of service connection for diabetes mellitus prior to November 28, 2005.

As noted, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If, however, the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  Diabetes mellitus was added to the list of diseases subject to service connection on a presumptive basis, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).

Under 38 C.F.R. § 3.114, if the claim is reviewed on the initiative of VA or by request of the claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or claimant request if the Veteran met all the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).  The RO has applied these rules in the Veteran's case, as he has already been assigned an effective date 1 year prior to the date of his November 28, 2006, claim.  As the Veteran's claim for service connection for diabetes mellitus was not reviewed on the initiative of VA or by a request of the Veteran within 1 year from the effective date of the law or VA issue (July 9, 2001), these provisions do not provide for an earlier effective date in this case.

The Veteran served in Vietnam and has a diagnosis of diabetes mellitus. He is thus considered a Nehmer class member and, as such, the provisions of 38 C.F.R. § 3.816 are applicable.  However, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to November 28, 2005, for the award of service connection for diabetes mellitus.  In this regard, 38 C.F.R. § 3.816(c)(2) provides that, if a Nehmer class member's claim for disability compensation for the covered herbicide disease (here diabetes mellitus) was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here July 9, 2001), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  As the Veteran did not first file a claim for diabetes until November 28, 2006, these provisions will not allow for an earlier effective date in this case.  In short, an effective date earlier than November 28, 2005, for the grant of service connection for diabetes mellitus is not warranted.

The applicable regulatory provisions simply do not provide a basis for an effective date for the grant of service connection for diabetes mellitus earlier than November 28, 2005.  No claim for service connection for diabetes mellitus was filed until November 2006.  Thus, although the Board is sympathetic to the Veteran's argument that an effective date earlier than November 28, 2005, should be awarded for the grant of service connection, the Board is without a legal basis to do so.  Thus, the Board concludes that an effective date earlier than November 28, 2005, is not warranted for the grant of service connection for diabetes mellitus, and the claim must be denied.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an effective date earlier than November 28, 2005, for the award of service connection for diabetes mellitus is denied.



REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claims of service connection for hearing loss and hypertension.  

At the outset, the Board notes the enactment of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  As noted above, service connection requires:  (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases such as hearing loss may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  The Court has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.  

Here, the Veteran contends that his hearing loss began during his period of active service.  He also contends that his hypertension has been caused or worsened by his service-connected diabetes mellitus or posttraumatic stress disorder (PTSD).  First, the Board notes, as discussed above, that military personnel records confirm that the Veteran served as a field artillery gunner while on active duty.  The Veteran has also credibly testified that he was frequently exposed to noise in the form of weapons fire while in service.  Based on this evidence, the Board concedes the Veteran's exposure to acoustic trauma while on active duty.  He also carries current diagnoses of both hypertension and bilateral hearing loss.

Review of the claims file reflects that audiological evaluation conducted at the Veteran's April 1969 separation examination returned normal results for VA purposes.  He made no complaints of hearing loss during service.  Post-service treatment records reflect that the Veteran has been diagnosed with bilateral hearing loss and was seen by a VA audiologist in February 2004, at which time the audiologist acknowledged the Veteran's exposure to acoustic trauma while in service but offered no etiological opinion.  In addition, the Veteran underwent VA examination in May 2007, at which time he was diagnosed with bilateral hearing loss, although the examiner offered a negative etiological opinion.  However, in that opinion, the examiner did not consider the Veteran's credible reports of having first noticed a decrease in hearing acuity in service that has continued from that time to the present.  The audiologist further acknowledged but failed to adequately discuss the Veteran's report that he experienced short-term hearing loss on several occasions during service after weapons were fired at very close range. 

Review of the record further reflects that the Veteran was not treated for or diagnosed with hypertension during service and was found to have normal blood pressure at his April 1969 separation medical examination.  An August 2008 statement from a private physician indicates that the Veteran has received treatment for both diabetes mellitus and hypertension since 2001.  In addition, VA treatment records from 2002 reflect the Veteran's report of having had hypertension for "many years."  He underwent VA examination in May 2007; at that time, he was diagnosed with hypertension, which the examiner noted had been present for twenty years or more.  The examiner opined that the Veteran's hypertension "is not due to the diabetes.  It is likely due to his long history of smoking and alcohol dependence."  However, the examiner went on to speculate that the Veteran's diabetes "could likely also aggravate the problems with hypertension."  The Veteran has also contended on multiple occasions that he believes his hypertension was either caused or aggravated by his service-connected diabetes mellitus or PTSD.

Under relevant VA regulations, action should be taken to obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, however, the examiners' opinions to date have not fully considered the Veteran's contentions concerning the in-service onset and continuity of his claimed hearing loss and have failed to adequately opine as to the probability that his hypertension has been caused or worsened by service-connected disability.

Thus, the Board finds that additional VA medical opinions are required.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinions regarding the etiology of the Veteran's hearing loss and hypertension.  See McLendon, 20 Vet. App. 79.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for hearing loss and hypertension.  38 U.S.C.A. § 5103A (West 2014).  

Specifically regarding the Veteran's hearing loss, the AOJ must arrange for the issuance of a medical opinion by the examiner who offered the May 2007 opinion concerning the Veteran's claimed bilateral hearing loss.  In opining as to whether any such disorder had its origin in service, the examiner must specifically discuss the Veteran's conceded in-service exposure to acoustic trauma as well as his credible contentions that he first experienced hearing loss in service that has continued to the present.  The examiner must also discuss the Veteran's reported short-term hearing loss following close-range exposure to weapons fire in the context of any negative opinion.  The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the claims file.  

Regarding the Veteran's hypertension claim, the AOJ must arrange for the issuance of a medical opinion by the examiner who offered the May 2007 opinion concerning hypertension.  The examiner must provide a well-reasoned opinion as to whether the Veteran's currently diagnosed hypertension has been caused or worsened by his service-connected diabetes mellitus or PTSD.  The examiner must specifically discuss whether it is at least as likely as not that the Veteran's hypertension has been aggravated by his PTSD or by his diabetes mellitus, in light of the speculative statement to that effect provided in the May 2007 examination.  The opinions must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the claims file.  

Such opinions are needed to fully and fairly evaluate the Veteran's claims of service connection for hearing loss and hypertension.  See 38 U.S.C.A. § 5103A(d).  If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiners' final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the May 2007 VA examiners are unavailable or if such examination is needed to answer the questions posed.  

Regarding the claim for service connection for sleep apnea, in an April 2015 rating decision, the RO denied the Veteran's claim for service connection for sleep apnea.  At his June 2015 hearing before the undersigned, the Veteran expressed his disagreement with the RO's denial of this claim.  The disagreement has been reduced to writing by way of the transcript of his hearing testimony.  This matter must thus be returned to the agency of original jurisdiction for appropriate consideration and issuance of a statement of the case.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be referred to the audiologist who provided the May 2007 VA opinion concerning the Veteran's hearing loss.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  

The examiner must provide additional opinion and discussion as to the medical probabilities that the Veteran's hearing loss is related to his period of military service, and particularly to his conceded in-service exposure to acoustic trauma.  In the context of any negative opinion, the reviewer must specifically address the Veteran's credible statements relating his hearing loss to the in-service acoustic trauma, as well as his reports of continued symptomatology from his time in service to the present. 

The medical reasons for accepting or rejecting the Veteran's theory of entitlement must be set forth in detail.  Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinions.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2014).  The examiner should provide the opinions requested above.)

2.  The Veteran's claims file should be referred to the VA examiner who provided the May 2007 VA opinion concerning the Veteran's hypertension.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  

The examiner must provide a thorough discussion as to whether the Veteran's current hypertension has been caused or made worse by any service-connected disability, including both diabetes mellitus and PTSD.  The examiner must specifically discuss his May 2007 finding that the Veteran's diabetes "could likely also aggravate the problems with hypertension" in the context of any negative opinion, and must explain the medical principles and/or evidence that leads to any negative opinion. 

Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinions.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2014).  The examiner should provide the opinions requested above.)

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate period for response before the claims file is returned to the Board.

4.  Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the April 2015 notice of disagreement, including issuance of a statement of the case, pertaining to the Veteran's claim for entitlement to service connection for sleep apnea.  (Only if a timely substantive appeal is filed should this issue be returned to the Board.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


